Notice of Pre-AIA  or AIA  Status
	The response dated 11/27/2022 has been entered and is treated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 7 both include “wherein when the rotatable arms rotate to position the grabber bars in alignment with a first photovoltaic module, the gripping pieces activate and grip or support the photovoltaic module on a pallet of photovoltaic modules.”  While the specification includes this language, it is not clear how this is actually achieved.  There are no sensors disclosed or discussed and it is not apparent how the device knows the positions of the arms and when to stop them.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 both include “wherein when the rotatable arms rotate to position the grabber bars in alignment with a first photovoltaic module, the gripping pieces activate and grip or support the photovoltaic module on a pallet of photovoltaic modules.”  This language renders the claims indefinite as it is not clear how the device performs the function.  Furthermore, the claim does not recite a controller or sensors etc. that would allow the arms to behave in the claimed manner.  Of note, as currently drafted the claims don’t even require that the arms be motorized.  Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202020104473 to Martin Claus in view of US 2021/0379757 to Schneider.
Regarding claims 1, 4 and 7 Claus discloses a photovoltaic module feeder system, comprising: a mobile unit (2) having a left side, a right side, an upper surface (see figure 1), a front end, and a back end; and a photovoltaic module feeder assembly coupled to the front end of the mobile unit, the photovoltaic module feeder assembly comprising: two rotatable arms (6, 6’), each arm having a proximal and a distal end a grabber bar (15, 15’) coupled to the distal end of each rotatable arm; and at least two gripping pieces (11, 11’, figure 3) connected to each grabber bar; wherein when the rotatable arms rotate to position the grabber bars in alignment with a first photovoltaic module in a pallet of photovoltaic modules, the gripping pieces grip or support the first photovoltaic module (para 0031) and wherein the rotatable arms are configured to rotate toward a delivery surface and release the first photovoltaic module onto the delivery surface (para 0032).
Claus does not disclose each arm having a plurality of articulation points.
Schneider teaches an arm for use in handling photovoltaic modules having a plurality of articulation points (114) in order to properly place the modules (para 0036).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Claus to include each arm having a plurality of articulation points, as taught by Schneider, in order to properly place the modules.  Additionally, it is noted that the article being handled does not generally limit an apparatus claim.  See MPEP 2115.
	Regarding claims 2 and 8 Claus discloses when the rotatable arms move the photovoltaic module over the ground, the rotatable arms maintain short sides of the photovoltaic module in a horizontal position relative to the ground (see figure 1).  This claim is entirely functional and while the prior art shows the orientation, it need only be capable of performing the claimed function to read on the claim.  See MPEP 2114.
	Regarding claim 3 the combination teaches the rotatable arms maintain the short sides of the photovoltaic module in a horizontal position by utilizing one or more of the plurality of articulation points (see Claus figure 1). This claim is entirely functional and while the prior art shows the orientation, it need only be capable of performing the claimed function to read on the claim.  See MPEP 2114.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious handling of photovoltaic modules one by one from a pallet of such items with the arm and gripper arrangement as set forth in the method claims.

Response to Arguments
Applicant's arguments filed 11/27/2022 have been fully considered but they are not persuasive.  With regard to the 112 rejections, while claims have been amended the same issues remain (as set forth above) given that lack of disclosure regarding how the machine is controlled or knows how to position the arms in the claimed manner.  With respect to the prior art, the rejections are maintained in that the prior art is capable of performing the claimed actions and thus reads on the claims.  Nothing in the claims structurally distinguishes the apparatus from the prior art and the article being handled does not limit the apparatus.  See MPEP 2114 and 2115.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652